ITEMID: 001-99877
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2010
DOCNAME: CASE OF GELAYEVY v. RUSSIA
IMPORTANCE: 3
CONCLUSION: Preliminary objection joined to merits and dismissed (non-exhaustion of domestic remedies);Reminder inadmissible;Violation of Art. 2 (substantive aspect);Violation of Art. 2 (procedural aspect);Violations of Art. 3 (substantive aspect);Violations of Art. 3 (procedural aspect);Violation of Art. 5;Violation of Art. 13+2;Pecuniary and non-pecuniary damage - award
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;Elisabeth Steiner;George Nicolaou;Giorgio Malinverni;Sverre Erik Jebens
TEXT: 5. The applicants are:
(1) Mr Vakhit Gelayev, born in 1949,
(2) Ms Amint (also spelled as Aminat) Gelayeva, born in 1952,
(3) Ms Zarema Gelayeva, born in 1983,
(4) Ms Pakanat Gelayeva, born in 1928,
(5) Mr Shakhit Gelayev, born in 1925 and
(6) Mr Akhmat Gelayev, born in 1951.
6. The applicants live in Gikalo, Chechnya. The first and second applicants are the parents of Murad Gelayev (also known as Murat or Edik Gelayev), who was born in 1976. The third applicant is his sister, the fourth applicant is his grandmother, the fifth applicant is his grandfather and the sixth applicant is his uncle.
7. The facts of the case, as submitted by the parties, may be summarised as follows.
8. At the material time the settlement of Gikalo in the Grozny district of Chechnya was under the full control of the Russian federal forces; checkpoints of the Russian military were located on the roads leading to and from the village. On 26-27 February 2000 the Russian federal forces conducted a special operation in the village. The operation was carried out with APCs (armoured personnel carriers) and Ural vehicles.
9. In the morning of 27 February 2000 Murad Gelayev and the second and third applicants were at home at 20, Mira Street, Gikalo. The fourth applicant lived nearby.
10. At about 7 a.m. the second applicant heard some noise and looked out of the window. She saw armed military servicemen jumping over the fence. Some of the men were wearing masks. When the second applicant went outside, one of the men ordered her to stand up against the wall and pointed his machine gun at her.
11. Then a large group of the servicemen broke into the house. The second applicant went back inside. There she saw her son, Murad, and her daughter, the third applicant, standing against the wall. The intruders, who were of Slavic appearance and spoke unaccented Russian, demanded that the second applicant give them her son's passport; while she was looking for it, they kept hitting her in the back with rifle-butts and saying: “Hurry up, search faster”. After the second applicant found the passport and handed it over to the men, one of them took it outside, to an APC which was parked next to the house. Shortly after that the man brought Murad Gelayev's passport back. The second applicant attempted to put clothing on Murad, but the servicemen started beating her, Murad Gelayev and his sister with rifle-butts.
12. After that the servicemen dragged Murad Gelayev outside. The second and third applicants asked the servicemen to release Murad saying that his identity documents had already been checked by them. The servicemen told the applicants that they would release him after a check; the applicants kept begging the men to release their relative and the servicemen beat them with rifle-butts. Then the third applicant ran to the neighbours screaming for help and the second applicant kept following the servicemen. One of them pressed his machine gun against her chest and ordered her to get out of the way.
13. Meanwhile the fourth applicant, who had been told by her neighbours that the servicemen were raiding her son's house, arrived at the yard and joined the second applicant in attempts to prevent the abduction of Murad Gelayev. A crowd of neighbours started gathering and the servicemen began shooting above the crowd's heads to disperse it. Continuing the beating of the second and fourth applicants in front of the neighbours, the servicemen put Murad Gelayev in a Ural vehicle which was parked next to the house; its registration numbers were covered with mud. A dog, which had arrived with the servicemen, jumped after Murad Gelayev into the body of the vehicle and sat next to him.
14. When the second applicant attempted to get into the Ural, one of the servicemen pushed her over and she fell to the ground and lost consciousness. As a result of the fall, the second applicant was hospitalised on the same day and stayed in the Gikalo hospital from 27 February to 17 March 2000; she was diagnosed with brain concussion and chest contusion. The fourth applicant was beaten with rifle-butts, dragged aside by two soldiers and shoved into a gap between a wall and a block of concrete.
15. According to a resident of Gikalo, Mr Sh.Ts., at around 7.20 a.m. on 27 February 2000 he was at home when an APC pulled over next to his house. About ten armed military servicemen, some of them in masks, rushed into his yard. They put him and his brother, Mr V.Ts., against the wall and ordered their female relatives to bring over their passports. After the documents were brought over, one of the men read out the passport information to someone via a portable radio set; a few minutes later Mr Sh.Ts. was told that the passports were in order. After that the witness and his brother were taken in the APC to the village centre and transferred into an “Avtozak” vehicle (GAZ-53 lorry equipped for transportation of detainees). The Avtozak took the two brothers and a number of other male residents of Gikalo to the Oktyabrskiy district military commander's office in Grozny.
16. According to another resident of Gikalo, Ms Z.S., on the morning of 27 February 2000 she was woken up by the noise of vehicles and dogs' barking. She went outside and saw a group of armed men in camouflage uniforms. They spoke unaccented Russian and were searching the courtyard. Then the men took her brothers, Mr Sul.S. and Mr Sup.S., outside, searched them and put them in a large military vehicle. The servicemen told her that they would take her brothers for an identity check. After that they took the two brothers to the Oktyabrskiy temporary district department of the interior (the Oktyabrskiy VOVD).
17. According to another resident of Gikalo, Mr V.Ts., at about 7.20 a.m. on 27 February 2000 he arrived at his brother's house. There he saw a military vehicle with about fifteen armed servicemen in camouflage uniforms on it; some of them were wearing masks. The servicemen had specially trained German shepherd dogs with them. The majority of these men were of Slavic appearance, but two of them looked Asian. The servicemen checked the passports; after that one of them spoke with someone via a portable radio set. After that the witness and his brother were taken by the military vehicle to the village centre. There they were transferred to an Avtozak vehicle in which the witness found a number of his fellow villagers, including Murad Gelayev. From there the detainees were taken to the Khankala for one night and then to the Oktyabrskiy district military commander's office.
18. According to the applicants, as a result of the special operation fourteen residents of Gikalo were detained, and at some point all of them, except for Murad Gelayev and Mr Sul. S., returned home.
19. Some time later one of Ms Z.S.'s. brothers, Mr Sup.S., returned home and told her that after the sweeping-up operation on 27 February 2000 they had been taken to the Oktyabrskiy VOVD. From there the group of detainees from Gikalo had been taken to Chernokozovo detention centre, and only Murad Gelayev and Mr Sul.S. had remained in the Oktyabrskiy VOVD. According to Mr Sup.S., Murad Gelayev and Mr Sul.S. had been subjected to torture by the investigators in the VOVD; during an interrogation one of the officers had cut off an ear from each of them.
20. According to Mr V.Ts., after being detained he and his fellow villagers from Gikalo, including Murad Gelayev, were taken in the Avtozak vehicle to Grozny. At about 9 a.m. on 27 February 2000 the men were taken to a building with a basement. There the witness and his fellow villagers were subjected to continued beatings by their abductors, who used shovels and iron pipes. At some point he fainted; he regained consciousness when two military servicemen were dragging him into a basement. In the basement he and all the other detainees from Gikalo, including Murad Gelayev, were stripped naked and subjected to another round of beatings with iron pipes and steel rods, and dogs were set on them. After that the villagers were allowed to put their clothes back on and were taken to Khankala in a Ural vehicle. There the detainees spent the night in the vehicle, handcuffed to a bar and being beaten by military servicemen. In the morning the detainees were taken to the Oktyabrskiy military commander's office, but Murad Gelayev and another detainee were not there as they had probably stayed behind.
21. According to the sixth applicant, early in the morning of 27 February 2000 he was at home when a large group of military servicemen in masks and camouflage uniforms rushed into his yard. The servicemen dispersed throughout the applicant's household and searched his house, barn and shed. The servicemen forced the applicant into an APC and took him to the outskirts of Gikalo, where he was transferred to an Avtozak vehicle. In the Avtozak the sixth applicant saw thirteen other men from the village, including his nephew Murad Gelayev. The vehicle took the detainees to the Oktyabrskiy VOVD, where the men were forced to stand against the wall and were subjected to beatings by shovels, bludgeons and steel rods. At about 12 p.m. a senior officer arrived at the site and personally kicked each detainee between the legs. After a short break a serviceman with a dog arrived and set the dog on the detainees. Then the detainees were ordered to run to the basement. In the basement they were ordered to take off their clothes; meanwhile Murad Gelayev and Mr Sul.S. were seated at a table and questioned. The applicant heard one of the guards ordering Murad Gelayev to put his hands on the table and hitting Murad's fingers with a truncheon. Next the officer asked the other servicemen if they had a knife. He could not find one in the basement and went outside. Having found a knife, which looked like that of a hunter, he cut off Murad Gelayev's ear, wrapped it in a bandage and put it in his pocket saying: “It's a souvenir for me”. After that he cut Mr Sul.S.'s ear off and gave it to another officer saying: “And here is a souvenir for you”. The latter also put it in his pocket. According to the applicant, after continued beatings he and other detainees were taken to Khankala whereas Murad Gelayev and Mr Sul.S. remained in the Oktyabrskiy VOVD.
22. The applicants further submitted that at the beginning of May 2000, Mr R.Ya., the head of the criminal search division of the Oktyabrskiy VOVD, had suggested to their fellow villager, Mr Sh.Kha., that he could show him Murad Gelayev who was detained in the building of the VOVD. In addition, around 25 June 2000, a woman who lived in the Lutch neighbourhood in the Oktyabrskiy district of Grozny had visited the Chernokozovo detention centre and had seen two young men being brought there in APCs. One of these men had been Murad Gelayev.
23. At the material time the Oktyabrskiy VOVD was staffed by officers from the Khanty-Mansiysk Autonomous Region of Russia. From the documents submitted it follows that the Oktyabrskiy VOVD and the district military commander's office were located either in the same building or around the same yard.
24. In support of their statements, the applicants submitted the following documents: a statement by the second applicant (the date is illegible); a statement by the third applicant dated 23 August 2006; a statement by the sixth applicant (undated); a statement by the fourth applicant (undated); a statement by Mr Sh.Ts. dated 21 September 2006; a statement by Ms Z.S. dated 23 August 2006; a statement by Mr V.Ts. dated 14 August 2006; a statement by Mr U.V. dated 14 August 2006; a copy of the medical certificate issued by the Grozny district hospital confirming the second applicant's hospitalisation from 27 February to 17 March 2000 in the Gikalo hospital dated 14 August 2006, and copies of documents received from the authorities.
25. The Government did not dispute the facts as presented by the applicants. At the same time they stated that no special operation had been carried out in Gikalo on 27 February 2000 and that the federal forces had not been involved in the abduction of the applicants' relative.
26. According to the applicants, they complained about Murad Gelayev's abduction to the authorities immediately after the events. However, no reply to their complaints was received.
27. On 28 August 2001 the Grozny district department of the interior (the Grozny ROVD) refused to open a criminal investigation into the abduction of Murad Gelayev for the lack of corpus delicti.
28. On the same date, 28 August 2001, the Grozny ROVD opened search file no. 39/01 in connection with the disappearance of Murad Gelayev.
29. In November 2001 the first applicant spoke with the deputy Chairman of the Representative of the Russian President in the Southern Federal Circuit, Mr V.B., and the latter informed him that his son was alive and detained somewhere in Central Russia.
30. On 15 June 2001 the Chechnya Ministry of the Interior (the Chechnya MVD) forwarded the fifth applicant's complaint about his grandson's abduction to the Oktyabrskiy VOVD for examination.
31. On 29 March 2002 the Department of Lawfulness, Law and Order of the Chechnya Administration requested that detention centre IZ-61/1 in Rostov-on-Don inform them whether Murad Gelayev, who had been taken away from his home by a group of federal servicemen, was listed among their detainees. In April 2002 the detention centre replied in the negative.
32. On 3 April 2002 the first applicant complained to the Chechnya prosecutor about his son's abduction. He stated that Murad Gelayev had been abducted with thirteen other residents of Gikalo during a special operation conducted by a group of federal servicemen in military armoured vehicles; that the servicemen had beaten the detainees and their relatives with rifle-butts; that shortly after the abduction the applicant had found out that his son had been detained in the basement of the Oktyabrskiy VOVD where, in the presence of many witnesses, one ear had been cut off as a souvenir from both Murad Gelayev and Mr Sul.S.; that the men had subsequently been thrown into different pits and beaten in the presence of the head of the Oktyabrskiy VOVD, Major R.E.; that, according to eyewitnesses, on 8-9 May 2000 Murad Gelayev had still been detained in the basement and that in June or July 2000 he had been taken to the Chernokozovo detention centre. The applicant requested the authorities to assist him in the search for his son and to prosecute the perpetrators.
33. On 4 April 2002 the Grozny prosecutor's office forwarded the first applicant's complaint about his son's abduction to the Oktyabrskiy VOVD for examination.
34. On 11 April 2002 the Chechnya prosecutor's office forwarded the first applicant's complaint about his son's abduction by federal servicemen during a special operation on 27 February 2000 to the Grozny prosecutor's office for examination.
35. On 12 July 2002 an investigator from the Gikalo department of the Grozny ROVD questioned the first applicant, who stated that on 27 February 2000 a group of Russian military servicemen had arrested fourteen residents of Gikalo, including Murad Gelayev. According to the witness, Murad Gelayev had been taken to the Oktyabrskiy VOVD, where his ear had been cut off as a souvenir and he had been beaten in the presence of the head of the Oktyabrskiy VOVD, officer R.E; that in July 2000 Murad Gelayev had been taken to the Chernokozovo detention centre and that the applicant had visited a number of detention centres in Chechnya but could not find his son.
36. On 16 August 2002 the Prosecutor General's office in the Southern Federal Circuit forwarded the first applicant's complaint about the abduction to the Chechnya prosecutor's office. On 4 September 2002 the latter forwarded this complaint to the Grozny prosecutor's office for examination.
37. On 13 July 2005 the Grozny district prosecutor's office (the district prosecutor's office) instituted an investigation into the abduction of Murad Gelayev under Article 105 § 1 of the Criminal Code (murder). The case file was given number 44065. The decision stated, inter alia, as follows:
“...on 27 February 2000 a group of unidentified armed men in camouflage uniforms in APCs and a UAZ vehicle took Murad Gelayev away to Grozny; after that he disappeared...
In this connection, on 28 August 2001 the Grozny ROVD refused to institute a criminal investigation owing to the lack of corpus delicti....
This decision was unlawful as Murad Gelayev has not returned home and, therefore, there are sufficient grounds to presume that he was killed...”
38. On 30 July 2005 the first applicant was granted victim status in the criminal case.
39. On 21 September 2006 the applicants' representatives wrote to the district prosecutor's office and requested to be informed about the investigative measures taken by the authorities and their results. They also requested to be provided with access to the investigation file. On 31 October 2006 the district prosecutor's office replied they were taking operationalsearch measures to establish the whereabouts of Murad Gelayev.
40. On 21 June 2001 the sixth applicant complained to the Oktyabrskiy VOVD about the disappearance of Murad Gelayev from Gikalo on 27 February 2000.
41. To verify the applicant's complaint, the VOVD conducted an inquiry into the allegations and in that context the following steps were taken (see paragraphs 42-45 below).
42. On 30 July 2001 police officers questioned the sixth applicant, who stated that on the morning of 27 February 2000 he had been taken away from home by a group of armed men in camouflage uniforms. The men had put him into an APC and taken him to the outskirts of Gikalo, where he had been transferred into another vehicle in which he had found fourteen of his fellow villagers including Murad Gelayev. The detainees had been taken first to the VOVD and then to Khankala, Murad Gelayev had not been among those transferred to Khankala. From Khankala the sixth applicant had been taken to the village of Chervlyenaya, then to Chernokozovo, Chechnya, and subsequently, along with three other residents of Gikalo, Mr A.G., Mr L.G. and Mr M.V., to the town of Pyatigorsk in the Stavropol Region. The applicant had been released six weeks after the arrest.
43. On an unspecified date the police investigators also questioned the second applicant, who stated that she did not know the whereabouts of her son since 27 February 2000.
44. The police investigators obtained a report of a police officer dated 24 June 2001 according to which Murad Gelayev had not been listed as a detainee in the Oktyabrskiy VOVD in 2000.
45. On 28 August 2001 the VOVD opened operational-search file no. 39/01-BP and took other measures to establish the whereabouts of Murad Gelayev.
46. On 28 August 2001 the VOVD refused to initiate a criminal investigation into the matter stating that “as a result of the inquiry it was not established that a crime had been committed against Murad Gelayev”.
47. On 13 July 2005 the above refusal was overruled by the supervising prosecutor and criminal case no. 44065 was opened under Article 105 § 1 (murder).
48. On 29 July 2005 the investigators questioned Mr S.B., who at the material time worked as the district police officer. He stated that in February 2000 Murad Gelayev had been taken away by armed men in camouflage uniforms who had driven around in APCs. Thirteen other residents of Gikalo had been taken away on the same morning. All of them save for Murad Gelayev and Mr Sul.S. had returned home at some point later.
49. On 30 and 31 July 2005 the investigators granted the first applicant victim status in the criminal case and questioned him. He stated that on the morning of 27 February 2000 a group of armed masked men had broken into his house and taken away his son Murad Gelayev. He further stated that his son had been abducted with thirteen or fourteen other residents of Gikalo, including the sixth applicant, who at some point later had been released from a detention centre in Pyatigorsk. According to the witness, the abductors had taken Murad and other detainees to the Oktyabrskiy VOVD, where the guards, Mr A. nicknamed “Uzbek”, Mr G., Mr D., Mr V. and Mr I., together with a UAZ driver Mr R., had ill-treated Murad Gelayev and the other detainees. The witness further stated that the sixth applicant had been taken from the Oktyabrskiy VOVD to Khankala and then, on 28 or 29 February 2000, had been brought back to the VOVD where he had seen Murad Gelayev for the last time. The witness provided investigators with all the names and ranks of the senior officers of the Oktyabrskiy VOVD who had served there at the material time and with a phone number of one of them.
50. On 5 August 2005 the investigators requested the Chechnya FSB to inform them whether any special operations had been carried out by them on 27 February 2000 in Gikalo. The Chechnya FSB replied that no such operations had been conducted and that they had not arrested Murad Gelayev.
51. On 11 August 2005 the investigators questioned Mr Sh.Ts., who stated that on the morning of 27 February 2000 a group of armed men in camouflage uniforms had broken into his house. The intruders had taken him and his brother Mr V. Ts. and had put them in a vehicle with Murad Gelayev and Mr Sul.S. in it. After that, the detainees had been taken in the direction of Grozny to a building which looked like a gym. There they had been questioned by unidentified men; in the evening of the same day, the witness had noticed that Murad Gelayev and Mr Sul.S. had not been among the rest of the detainees.
52. On 11 August and 13 August 2005 the investigators questioned Mr V.Ts. and Mr U.V., whose statements about the events were similar to that given by Mr Sh.Ts. The investigators questioned Mr U.V. again on 11 August 2009 and he stated that he had been abducted from home by armed men in camouflage uniforms and masks, who had searched his house and taken him and his brother to the VOVD where they had been subjected to beatings and questionings. He also stated that in his presence one of the abductors had cut off an ear from Murad Gelayev and Mr Sul.S. and that on the same day all the detainees from Gikalo, except for Murad Gelayev and Mr Sul.S., had been transferred to Khankala.
53. On 12 August 2005 the investigators questioned Mr Sup.S. who stated that on 27 February 2000 he and fourteen other residents of Gikalo had been taken to the Oktyabrskiy district military commander's office, then to Khankala, then to the SIZO (the detention centre) in Chernokozovo where he had been detained until 19 May 2000. According to the witness, his brother Mr Sul.S. and Murad Gelayev had not been taken to these detention places as they had remained in the basement of the district military commander's office.
54. On 13 September 2005 the investigators suspended the investigation in the criminal case for failure to identify the perpetrators.
55. On 21 June 2006 the above decision was overruled by the supervising prosecutor and the investigation was resumed.
56. On 14 August 2006 the investigators questioned the sixth applicant, who stated that on the morning of 27 February 2000 he had been at home when he had seen a group of armed men in camouflage uniforms surrounding his house. He had heard them communicating with someone via a portable radio and then someone's order to “take one Gelayev and get out as the locals have started gathering around”. After that the intruders had put him in an APC and taken him to the outskirts of Gikalo, where he had been transferred to another vehicle with fourteen other residents of the village already inside, including Murad Gelayev. Then all the detainees had been taken to the Oktyabrskiy VOVD; Murad Gelayev had been taken out of the vehicle first and had been immediately subjected to beating. After that all the detainees had been taken to a room where they had been beaten with bludgeons and steel rods; as a result the applicant's ribs had been broken. Then the applicant had been taken to a basement, where he had found Murad Gelayev and Mr Sul.S. The intruders had forced the detainees to put their hands on the table and had hit them with bludgeons. After that the applicant had been taken to Khankala, whereas Murad Gelayev and Mr Sul.S. had stayed behind. From Khankala the applicant had been taken to Chervlyenaya, then to Chernokozovo, then to Pyatigorsk in the Stavropol Region. In the remand prison in Pyatigorsk the applicant had met his fellow villagers Mr A.G., Mr L.G. and Mr M.V., who had been taken away from Gikalo on the same date, then two weeks later the applicant had been released.
57. On 14 August 2006 the investigators again questioned Mr V.Ts., who stated that on 27 February 2000 he had been taken from home by military servicemen who had arrived in an APC. The witness and his neighbour Mr Sh.Ts. had been transferred from the vehicle to an Avtozak lorry, in which they had met a number of their fellow villagers, including Murad Gelayev. The Avtozak had taken the detainees to the Oktyabrskiy VOVD, where they had been subjected to beatings and put into a basement. There the men had been stripped naked and subjected to further beatings by abductors who had kept taking turns to beat the detainees. On the second day of the detention the men had been taken to the military commander's office where they had been made to sign documents by a woman of Asian appearance, with a short haircut, called Tanya. She had taken samples of the detainees' nails and hair, put them in envelopes and sent them for expert evaluation. After that the detainees had been taken in a Ural vehicle to the Avtozak and then to Chervleynaya, where all the men, except for Murad Gelayev and Mr Sul.S., had been detained until 20 March 2000. On the latter date the detainees had been transferred to the Chernokozovo detention centre from which the twelve residents of Gikalo had been released on 18 May 2000.
58. On 14 August 2006 the investigators again questioned another resident of Gikalo who had been detained on 27 February 2000, Mr U.V., who stated that he could not recall the details of his detention because as a result of the beatings to which he had been subjected in Chernokozovo and other detention centres he suffered from memory problems. On 5 November 2006 the investigators again questioned the witness, but the Government did not furnish a copy of this statement to the Court.
59. On 15 August 2006 the investigators requested the MVD of Russia to provide information about the officers from the Khanty-Mansiysk Region who had served on 27 February 2000 in the Oktyabrskiy VOVD.
60. On 15 August 2006 the investigators requested information from various detention centres in the Northern Caucasus concerning the detention of seven residents of Gikalo, including Murad Gelayev and the sixth applicant, who had been apprehended on 27 February 2000. The investigators also requested various prosecutors' offices in Chechnya to inform them whether they had initiated a criminal investigation against any of these residents of Gikalo. On 6 September 2006 the Chechnya Department of the Execution of Punishment replied that the six applicants and four other residents of Gikalo had been detained in detention centre IZ20/2 in Chernokozovo between 20 March and 18 May 2000 and that they had been released as a result of an amnesty. Murad Gelayev had not been detained in this prison. From the replies received from the prosecutors' offices, no criminal proceedings were pending against any of these men.
61. On 20 August 2006 the investigators questioned the applicants' neighbour Mr A.A., who stated that on the morning of 27 February 2000 a special operation had been carried out in Gikalo; as a result his neighbour Murad Gelayev and thirteen other village residents had been taken away. All of them except for Murad Gelayev and Mr Sul.S. had subsequently been released.
62. On 20 August 2006 the investigators questioned the applicants' neighbour Ms A.A., who stated that on 27 February 2000 a special operation had been conducted in their settlement, as a result of which Russian-speaking federal servicemen had arrested and taken away Murad Gelayev along with thirteen other residents of Gikalo. The witness stated that the second applicant had tried to prevent the soldiers taking away her son and that the servicemen had subjected her to a beating, as a result of which she had lost consciousness.
63. On 20 August 2006, and subsequently on 10 August 2009, the investigators questioned Mr Sh.Ts., who stated that on the morning of 27 February 2000 a group of about twelve to nineteen armed Russian military servicemen had arrived at this house on an APC. The soldiers had run an identity check and verified the passport information by calling someone via portable radio. Then they had taken him and his brother Mr V.Ts. in the APC to the Avtozak. In the vehicle he had found several of his fellow villagers, including Murad Gelayev. Then the detainees had been taken to the Oktyabrskiy VOVD. After their arrival at the police station the fourteen detainees had been taken from the vehicle one by one and beaten; then they had been taken to a basement and questioned. After that all the detainees save for Murad Gelayev and Mr Sul.S. had been taken to Khankala. The rest of the witness statement was identical to that given by Mr V.Ts. (see paragraph 57 above).
64. On 23 August 2006 the investigators questioned Ms Z.S., who stated that her brothers Mr Sa.S. and Mr Sul.S. had been abducted by Russian military servicemen on 27 February 2000 during a 'sweeping-up' operation. She further stated that her brothers had been detained for some time and that one of them, Mr Sa.S., had managed to return home at some point later. He had told her that after the abduction the brothers had been taken to the Oktyabrskiy VOVD, where Mr Sul.S. and Murad Gelayev had been subjected to torture, and that their ears had been cut off by the abductors.
65. On 23 August 2006 the investigators questioned the third applicant, whose statement about the events of 27 February 2000 and the subsequent development was similar to that given by Ms Z.S. In addition, the applicant stated that during the abduction the intruders had subjected her and the second applicant to insults and beatings and that as a result of it the second applicant had lost consciousness. She stated that she had not sought medical help after the events of 27 February 2000, but that her mother, the second applicant, had spent some time in hospital in Gikalo.
66. On 4 November 2006 the investigators questioned Mr S.-S.S., who stated that he had been taken away from home on 26 February 2000 by Russian federal servicemen who had been conducting a special operation in his village of Ulus-Kert, and that according to the information received by him from the residents of Gikalo, a similar special operation had been conducted in Gikalo on 27 February 2000 as a result of which two Gikalo residents had disappeared.
67. On 4 November 2006 the investigators questioned Mr L.G., who stated that on the morning of 27 February 2000 he had been taken away from home by servicemen from the OMON (the special police task force). He had been brought with other detained residents of Gikalo to the Oktyabrskiy VOVD where they had been beaten. According to the witness, at the VOVD he had been questioned by unidentified persons, one of whom had the rank of Major and had been of Asian appearance. The witness and other detainees, except for two young men from Gikalo, had been taken to Khankala. A day or two later they had been returned to the Oktyabrskiy VOVD, but the young men had not been there. The rest of the witness statement concerning his further detention is similar to those given by Mr V.Ts. and Mr Sh.Ts. (see paragraphs 57 and 63 above).
68. On 6 November 2006 the investigators questioned Mr Sh.Kha., who stated that in April 2000 he had been searching for his brother, who had been arrested in the Oktyabrskiy VOVD on 17 April 2000 and had subsequently disappeared. A few days after his brother's disappearance, the witness had had a conversation with the head of the criminal police department of the Oktyabrskiy VOVD, Mr R.Ya., who told him that “...I have got the right hand of Gelayev [a leader of illegal armed groups]” and suggested to the witness to have a look at the detainee. The witness had refused. He further stated that the police officers who had served in the Oktyabrskiy VOVD at the material time had been there on mission from the police department of the Khanty-Mansiysk Region. He submitted that currently [at the time of the questioning] the police officers who had been in charge of the Oktyabrskiy VOVD in February-April 2000 were working in various Russian cities and provided the investigators with information concerning their current ranks and positions, as well as their places of work.
69. On 25 November and 2 December 2007 the investigators questioned Mr Sa.S. and Ms L.Z., who stated that on the morning of 27 February 2000 two of their male relatives had been taken away from home by armed men in camouflage uniforms. The intruders had conducted an identity check, then put their two relatives in a lorry and taken them away to an unknown destination. Three months later one of them had returned home, whereas another one, Mr Sul.S., had disappeared.
70. On 2 December 2007 the investigators questioned Mr B.D., whose statement about the events was similar to those given by Mr Sa.S. and Ms L.Z.
71. On 3, 4 and 8 December 2007 the investigators questioned Mr R.G., Mr M.A., Ms Z.E., Ms L.D. and Mr I.E., all of whom provided similar statements to the effect that on the morning of 27 February 2000 Murad Gelayev and Mr Sul.S. had been abducted from their homes by armed masked men in camouflage uniforms, who had arrived in armoured military vehicles and conducted an identity check.
72. On 12 December 2007 the investigators conducted the crime scene examination at the household from which Murad Gelayev had been abducted on 27 February 2000. In that connection no evidence was collected from the scene.
73. On 5 September 2008 the investigators questioned Mr A.S., who stated that in March 2000 he had been abducted and taken to the Oktyabrskiy VOVD where he had been detained for 81 days and subjected to regular beatings. During his detention in the VOVD he had not seen Murad Gelayev.
74. On 17 September 2008 the investigators questioned Ms Kh.S., who stated that on 27 February 2000 her neighbour Murad Gelayev had been abducted by officers of law-enforcement agencies. According to the witness, the abductors had been armed and wearing camouflage uniforms; one of them had been of Slavic appearance, had two golden teeth and a short grey moustache. She and the second applicant had tried to stop the officers taking Murad away, but the abductors had started beating the women with rifle-butts. After that the officers had put Murad Gelayev in a military vehicle and taken him away. About fifteen other residents of Gikalo had been abducted around the same date; some of them had later returned home.
75. On 19, 25 February and 11 April 2009 the investigators questioned two operational-search officers of the Grozny ROVD, Mr M.L. and Mr K.M., and the head of the criminal search division of the Grozny ROVD, Mr V.K. All of the officers stated that according to the information received during the investigation of Murad Gelayev's abduction it had been established that in February 2000 local law-enforcement agencies had been taking steps to identify members of illegal armed groups and that after the abduction Murad Gelayev had been taken to the Oktyabrskiy VOVD.
76. On 11 March 2009 the Department of the Ministry of the Interior (the UVD) in the Khanty-Mansiysk Region replied to the investigators stating the following:
“... According to order ... no. 750, any information disclosing personal data of the police officers who are participating or participated in the carrying out of counterterrorist or special operations is a secret. Therefore, it is impossible to provide you with lists and photographs of the officers of the UVD of the KhantyMansiysk Region who were on service mission in Chechnya in February 2000.”
77. Between 21 May and 3 June 2009 the investigators questioned 22 former and acting officers of the UVD of the Khanty-Mansiysk Region who had been on mission in Chechnya in 2000 and had been serving in the Oktyabrskiy VOVD at the material time. All of the witnesses stated that they did not recall the details of their service in the Oktyabrskiy VOVD, that they had not participated in special operations and that they had not detained Murad Gelayev.
78. On 10 August 2009 the investigators questioned Mr Sh.Ts., who confirmed his previous statements (see paragraph 63 above) and added that after the abduction, in the basement of the Oktyabrskiy VOVD, he had seen Murad Gelayev and that his face had been covered in blood.
79. The Government submitted that the investigating authorities had sent a number of queries to various State bodies between 2005 and 2009 concerning the possible whereabouts of Murad Gelayev, his criminal record, discovery of his body, his detention in custodial institutions, medical treatment in hospitals and any criminal proceedings against him. As a result, a number of negative replies had been received and the whereabouts of the applicants' relative had not been established. The law enforcement authorities had never arrested or detained Murad Gelayev on criminal or administrative charges and had not carried out a criminal investigation concerning him. No special operations had been carried out against the applicants' relative.
80. According to the documents submitted by the Government, the investigation was suspended on eight occasions: on 13 September 2005, 28 September and 6 November 2006, 23 December 2007, 3 October 2008, 16 March, 6 May and 28 August 2009. Each decision to suspend the investigation was subsequently overruled by the supervising prosecutors as unlawful and premature. The prosecutors criticised the investigation and ordered that a number of necessary steps be taken. For example, such orders were given to the investigators on eight occasions: on 21 July and 6 October 2006, 23 November 2007, 3 September 2008, 16 February, 2 April, 28 July and 31 August 2009.
81. The Government further stated that even though the investigation had failed to establish the whereabouts of Murad Gelayev, it was still in progress and all measures envisaged under domestic law were being taken to solve the crime. The investigation had found no evidence to support the involvement of State servicemen in the abduction of Murad Gelayev.
82. Despite specific requests by the Court, the Government did not disclose the entire contents of the investigation file in criminal case no. 44065, providing only copies of “the main documents” from the file of up to 370 pages.
83. The applicants complained to the investigators about the illtreatment to which the second and fourth applicant had been subjected by the abductors (see paragraphs 32 and 65 above).
84. On 24 August 2006 the investigators decided to conduct a forensic medical examination of the second applicant. The text of the decision included the following:
“...The investigators questioned the mother of the disappeared Murad Gelayev- Amint Gelayeva [the second applicant], who stated that ... she had tried to stop the abductors from taking away her son, but she could not stop them as she had been hit several times on the head by a rifle-butt and as a result she had lost consciousness. Subsequently she had been treated at the outpatient department of the Gikalo hospital...
... [it is necessary] to put the following questions to the experts:
- Are there any injuries on the head and the body of A. Gelayeva and if so, how they could have been received, and what is their location, mechanism and the time of their origin?
-What is the degree of the injuries suffered [by the applicant]?
- How could these injuries have been caused?
- Was it possible for the injuries to be received under the above circumstances?”
85. On 10 October 2006 the investigators refused to initiate a criminal investigation into the applicants' complaints of ill-treatment by the abductors. The text of the decision included the following:
“... the investigators questioned Aminat Gelayeva [the second applicant], who stated that ... when she had attempted to prevent the abductors from taking away her son, the abductors had beaten her and her daughter Zarema [the third applicant], and had hit them several times with rifle butts, as a result of which she had lost consciousness. Subsequently she had been treated at the Gikalo hospital.
The investigators questioned Zarema Gelayeva [the third applicant], who stated that... she and her mother [the second applicant] had attempted to stop the abductors, but they had been subjected to beatings as a result of which her mother [the second applicant] had lost consciousness.
...According to the medical statement provided by the Gikalo hospital, on 27 February 2000 medical assistance had been provided to A. Gelayeva [the second applicant] as no [other] treatment had been possible at the time owing to the military actions...
... According to the forensic medical examination report no. 1086 of 4 October 2006... no bodily injuries or spots on the head or neck of A. Gelayeva [the second applicant] were found...
Thus, the investigation did not establish that A. Gelayeva had received bodily injuries...”
86. For a summary of the relevant domestic law see Akhmadova and Sadulayeva v. Russia (no. 40464/02, §§ 67-69, 10 May 2007).
VIOLATED_ARTICLES: 13
2
3
5
